Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146861                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146861
                                                                    COA: 303950
                                                                    Wayne CC: 10-008185-FC
  ANTHONY DEVONTE RATCLIFF,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 5, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that the defendant’s argument that his conviction was against the great weight of
  the evidence was unpreserved. Because this was a bench trial, the defendant was not
  required to file a motion to remand to preserve this issue. MCR 7.211(C)(1)(c). Relief is
  not warranted, however, because the evidence was not so heavily opposed to the verdict
  that the verdict can be said to be a miscarriage of justice. People v Lemmon, 456 Mich
  625, 627 (1998). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2013
           h1022
                                                                               Clerk